Citation Nr: 1222524	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-33 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981, and from December 1982 to September 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

In an unappealed and final April 1982 rating decision, the RO denied service connection for bilateral hearing loss.  If at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without regard to prior decisions on the claim.  38 C.F.R. § 3.156(c) (2011).  In May 2009, the RO received service treatment records (STRs) from the Veteran's second period of service (December 1982 to September 1983).  These STRs were not associated with the claims file at the time of the April 1982 rating decision.  Thus, in the instant appeal, the Board will consider the Veteran's service connection claim for bilateral hearing loss without requiring new and material evidence.  


REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary regarding the Veteran's service connection for bilateral hearing loss.  

The Veteran's claim was originally denied because the Veteran was found to have preexisting bilateral hearing loss that was not aggravated by his active duty military service.  

It is important to note that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  In addition, if the preexisting disease or injury increased in severity during service, aggravation will be presumed.  Clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Following receipt of the 1982-83 STRs in May 2009, the Veteran was afforded a VA audiological examination in August 2009.  The examiner indicated that during the Veteran's service (not identifying which period), "his hearing changed slightly and significantly, but not by a great deal."  The examiner opined that the Veteran's slight worsening of hearing shown during service (again not indicating which period of active duty) is most likely due to his preexisting hearing loss, noise exposure (unidentified), and genetics.  The examiner ultimately opined that the Veteran's bilateral hearing loss is less likely than not "related" to his military service.  

The Board notes at this juncture that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the August 2009 VA examination provided a confusing opinion related to the Veteran's change in hearing acuity during an unidentified period of service and indicated it had changed both slightly and significantly.  The examiner then provided an inadequate opinion for purposes of determining whether the preexisting bilateral hearing loss was aggravated by his military service.  First, the examiner did not provide the requisite opinion as to whether the preexisting bilateral hearing loss was worsened beyond the natural progression the disease.  Second, the examiner attributed the in-service worsening to genetics, preexisting hearing loss, and unidentified noise exposure.  

As the August 2009 VA examination did not include a discussion as to whether bilateral hearing loss was aggravated by his in-service noise exposure, the Board finds that his claim should be remanded for another VA audiological examination. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  The Veteran should be afforded a VA examination by an audiologist or a physician with the appropriate expertise to determine the etiology of any current or recent bilateral hearing loss disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  The Veteran should undergo an audiological evaluation (with audiometric studies) to determine whether he has bilateral hearing loss disability by VA standards. 

Based on the examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's preexisting bilateral hearing loss permanently increased in severity during service and if so, whether the increase during service was clearly and unmistakably due its natural progress.  

If the examiner is of the opinion that the hearing loss did not increase in severity during service, the examiner should state an opinion as to whether there is a 50 percent or better probability that any post-service increase in severity of the hearing loss is attributable to service. 

The examiner must explain the rationale for all opinions expressed. 

3.  The RO or the AMC should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claim on appeal on a de novo basis. If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


